The ultimate question presented by this appeal is: under the evidence would a jury of reasonable men be justified in finding that defendant in driving the truck acted in marked disregard of the safety of others. If so, there was, of course, a question of fact to be presented to the jury.
I am of the opinion, though not without some doubt, that there was. There was before the jury not merely the driver's testimony that she felt drowsy several miles back from the scene of the accident, but the testimony of the route taken to arrive at such scene and her actions just prior to the fatal incident. From the fact that the driver observed the stop light, responded to its warning, shifted gears, proceeded across the intersection and, then, almost immediately fell asleep, the jury might conclude that insistent premonitions of sleep must have theretofore assailed her. For the very act of shifting gears, the jury might find would, unless there was present immediately theretofore acute symptoms of drowsiness, tend to alert the operator. *Page 382 
But this fact coupled with the other evidence presented a situation which but permitted the jury therefrom and from their own experience and knowledge to infer that the driver knew of her condition and continued to drive despite such knowledge. They, however, do not create any presumption which would compel the jury to so find absent explanation to the contrary. Sec. 5, Wigmore Ev., 2d Ed., Sec. 2491. If the jury might reasonably find that the driver was aware of the approach of sleep and continued to drive despite such awareness, then, considering, the area she was traversing at the time, they might reasonably find that she drove in marked disregard of the safety of others.
TURNER, J. concurs in the result.